This suit was originally instituted in a justice of the peace court, and was brought by the appellee against the appellant, to recover damages for the alleged breach of an agreement. Judgment rendered for the plaintiff, from which judgment the defendant appealed to the city court. In the city court the cause was tried without the intervention of a jury, and judgment was rendered for the plaintiff. From this judgment the present appeal is prosecuted. It is held that an examination of the evidence justifies the conclusion of the court.
The judgment is affirmed.
Opinion by
Coleman, J.